Case 19-00730-5-JNC    Doc 66 Filed 03/28/19 Entered 03/28/19 12:38:05   Page 1 of 4




                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION


  In the Matter of

  CAH Acquisition Company #1, LLC       Case No. 19-00730-5-JNC
  d/b/a Washington County Hospital
                                        Chapter 11

  CAH Acquisition Company # 3, LLC      19-01180-5-JNC

                                         Chapter 11

  CAH Acquisition Company 16, LLC       19-01227-5-JNC

                                        Chapter 11

  CAH Acquisition Company # 4, Inc.     19-01228-5-JNC

                                        Chapter 11

  CAH Acquisition Company 12, LLC       19-01229-5-JNC

                                        Chapter 11


  CAH Acquisition Company #2            19-01230-5-JNC

                                        Chapter 11

  CAH Acquisition Company 6, LLC        19-01300-5-JNC

                                        Chapter 11
  CAH Acquisition Company 7, LLC
                                        19-01298-5-JNC

                                        Chapter 11
Case 19-00730-5-JNC        Doc 66 Filed 03/28/19 Entered 03/28/19 12:38:05               Page 2 of 4




       BANKRUPTCY ADMINISTRATOR’S REPORT AND RECOMMENDATION
          REGARDING APPOINTMENT OF PATIENT CARE OMBUDSMAN

        Now comes the Bankruptcy Administrator and respectfully submits this report and
 recommendation regarding the appointment of a patient care ombudsman pursuant to 11 U.S.C.
 §333 as follows:

       1. The court has scheduled a hearing to consider the appointment of a patient care
 ombudsman pursuant to 11 U.S.C. §333(a) in the above-referenced matters on March 28, 2019.

        2. These cases involve critical access hospitals located in underserved rural communities
 in Kansas, Missouri, Oklahoma and North Carolina. The Bankruptcy Administrator believes that
 the appointment of an ombudsman with the capacity to handle facilities in these states is
 appropriate and desirable. She has been in discussions with an organization that has the capacity
 to handle these geographically diverse facilities. However, the piecemeal filing of these matters
 has been problematic in determining the scope of the engagement and the Bankruptcy
 Administrator has not finalized her recommendation as of the date of this hearing.

         3. In addition, the Bankruptcy Administrator is aware through media accounts found in
 internet searches that some of these hospitals are closed and there are no current patients. Others
 are open, but it is unclear if they will continue to care for patients as the source of funding for
 operations is unknown.

        4. The Bankruptcy Administrator requests that she be given an extension of time not to
 exceed 14 days to determine the scope of the engagement and finalize her recommendation under
 11 U.S.C. §333(b).

        Wherefore, the Bankruptcy Administrator recommends to the court that a patient care
 ombudsman be appointed in operating cases and that she be granted fourteen days to finalize a
 recommendation for a candidate to serve in that capacity and such other and further relief as the
 court deems just and proper.

        Respectfully submitted, this the 28th day of March 2019.


                                                      /s/ Marjorie K. Lynch
                                                      Marjorie K. Lynch
                                                      Bankruptcy Administrator
                                                      434 Fayetteville Street, Suite 640
                                                      Raleigh, North Carolina 27601
                                                      (919) 334-3885
                                                      Marjorie_lynch@nceba.uscourts.gov
                                                      State Bar No. 13594
Case 19-00730-5-JNC         Doc 66 Filed 03/28/19 Entered 03/28/19 12:38:05            Page 3 of 4




                                  CERTIFICATE OF SERVICE


        I, Marjorie K. Lynch, of 434 Fayetteville Street, Suite 640, Raleigh, North Carolina,
 27601, certify:

        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age.

         That on this day, I served copies of the foregoing document electronically upon counsel
 of record by cm/ecf and by hand delivery.



 I certify under penalty of perjury that the foregoing is true and correct.

        Dated this 28th of March 2019.

                                                        /s/ Marjorie K. Lynch
                                                        Marjorie K. Lynch
                                                        Bankruptcy Administrator
                                                        434 Fayetteville Street, Suite 640
                                                        Raleigh, North Carolina 27601
                                                        (919) 334-3885
                                                        Marjorie_lynch@nceba.uscourts.gov
                                                        State Bar No. 13594
Case 19-00730-5-JNC   Doc 66 Filed 03/28/19 Entered 03/28/19 12:38:05   Page 4 of 4
